DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Regarding claims 3-5 and 8-10, line 1 in each claims, “claim 1” has been changed to – claim 2 – for proper dependency.

Reasons for Allowance
Claims 2-21 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 2-10 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a processing component coupled to the first optics component and the second optics component to combine outputs from the first channel and the second channel to generate a combined image.”
Claims 11-15 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a processor coupled to the visual spectrum camera and the infrared spectrum camera that combines the visual spectrum data and the infrared spectrum data.”
Claims 16-21 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "instructions to generate an image by combining outputs of the first channel and the second channel.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/
Primary Examiner, Art Unit 2878